COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                   MEMORANDUM ORDER
Appellate case name:      Christopher Eugene Johnson v. The State of Texas

Appellate case number:    01-11-00192-CR

Trial court case number: 1171238

Trial court:              184th District Court of Harris County


        The Court has received correspondence from appellant’s counsel indicating the likely
filing of an application for writ of habeas corpus which, if relief were granted, would give
appellant the opportunity to file an out-of-time petition for discretionary review challenging this
Court’s judgment affirming his conviction (01-11-00192-CR).

       In light of this information, the Clerk of the Court is instructed to refrain from issuing
the mandate in case number 01-11-00192-CR.

        The Clerk of the Court is further instructed to issue the mandate in this case, with no
further order from the Court, under the following circumstances:

       (1) If no application for writ of habeas corpus is filed by January 21, 2013,
           the Clerk of the Court shall issue the mandate within ten (10) days of that
           date;

       (2) if an application for writ of habeas corpus is filed, and the application is
           denied, the Clerk of the Court shall issue the mandate within ten (10) days
           of that date;

       (3) if an application for writ of habeas corpus is filed, and the application is
           granted, but relief is denied, the Clerk of the Court shall issue the mandate
           within ten (10) days of that date; or

       (4) if an application for writ of habeas corpus is filed, and the application is
           granted and an out-of-time petition for discretionary review is allowed, the
           Clerk of the Court shall issue the mandate in accordance with the
           requirements of Texas Rule of Appellate Procedure 18.1(a).
       Appellant’s counsel, Jani Maselli, is ordered to update the Court as to the status of the
application for writ of habeas corpus and any petitions for discretionary review, if applicable.


Judge’s signature: /s/ Jim Sharp
                   Acting individually


Date: December 11, 2012